UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File number: 811-09497 Dividend Growth Trust (Exact name of registrant as specified in charter) 58 Riverwalk Boulevard, Building 2, Suite A, Ridgeland, SC 29936 (Address of principal executive offices) (Zip code) The Corporation Trust Company Corporation Trust Center 1209 Orange Street Wilmington, Delaware 19801 (Name and address of agent for service) Copies to: John H. Lively The Law Offices of John H. Lively & Associates, Inc. A member firm of The 1940 Act Law Group 2041 W. 141st Terrace, Suite 119 Leawood, KS 66224 Registrant's telephone number, including area code: 317-917-7028 Date of fiscal year end: 9/30 Date of reporting period: July 1, 2011 through February 27, 2012. Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (Secs. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. Sec. 3507. Annual Report of Proxy Voting Record Fund/Fund Family Name: Rising Dividend Growth Fund/Dividend Growth Trust Date of Fiscal Year End: September 30th Date of Reporting Period: July 1, 2011 – February 27, 2012 RISING DIVIDEND GROWTH FUND Security Name Ticker Security ID/CUSIP Meeting Date Description of Matter/Proposal Proposed by Management (M) or Shareholders (S) Vote? (Yes or No) Vote For, Against or Abstain Fund Cast its Vote For or Against Management AUTOMATIC DATA PROCESSING, INC. ADP 11/08/2011 01DIRECTOR Mgmt Yes For For AUTOMATIC DATA PROCESSING, INC. ADP 11/08/2011 01DIRECTOR Mgmt Yes For For AUTOMATIC DATA PROCESSING, INC. ADP 11/08/2011 01DIRECTOR Mgmt Yes For For AUTOMATIC DATA PROCESSING, INC. ADP 11/08/2011 01DIRECTOR Mgmt Yes For For AUTOMATIC DATA PROCESSING, INC. ADP 11/08/2011 01DIRECTOR Mgmt Yes For For AUTOMATIC DATA PROCESSING, INC. ADP 11/08/2011 01DIRECTOR Mgmt Yes For For AUTOMATIC DATA PROCESSING, INC. ADP 11/08/2011 01DIRECTOR Mgmt Yes For For AUTOMATIC DATA PROCESSING, INC. ADP 11/08/2011 01DIRECTOR Mgmt Yes For For AUTOMATIC DATA PROCESSING, INC. ADP 11/08/2011 01DIRECTOR Mgmt Yes For For AUTOMATIC DATA PROCESSING, INC. ADP 11/08/2011 01DIRECTOR Mgmt Yes For For AUTOMATIC DATA PROCESSING, INC. ADP 11/08/2011 01DIRECTOR Mgmt Yes For For AUTOMATIC DATA PROCESSING, INC. ADP 11/08/2011 04ADVISORY VOTE ON FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Mgmt Yes 1 Year For CARDINAL HEALTH, INC. CAH 14149Y108 11/02/2011 06SHAREHOLDER PROPOSAL, IF PROPERLY PRESENTED, REGARDING AN AMENDMENT TO OUR CODE OF REGULATIONS TO REQUIRE THAT THE CHAIRMAN OF THE BOARD BE AN INDEPENDENT DIRECTOR. Shr Yes For Against NOVARTIS AG NVS 66987V109 02/23/2012 07ADDITIONAL AND/OR COUNTER-PROPOSALS PRESENTED AT THE MEETING Mgmt Yes For For TEVA PHARMACEUTICAL INDUSTRIES LIMITED TEVA 09/19/2011 6BAPPROVE REIMBURSEMENT OF EXPENSES TO DR. PHILLIP FROST, CHAIRMAN OF BOARD, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Mgmt Yes For For VODAFONE GROUP PLC VOD 92857W209 07/26/2011 S23TO AUTHORISE THE CALLING OF A GENERAL MEETING OTHER THAN AN ANNUAL GENERAL MEETING ON NOT LESS THAN 14 CLEAR DAYS' NOTICE MGMT RECOMMENDATION FOR, UNINSTRUCTED PROPOSAL WILL NOT BE VOTED Mgmt Yes For WALGREEN CO. WAG 01/11/2012 06SHAREHOLDER PROPOSAL REGARDING AN EXECUTIVE EQUITY RETENTION POLICY. Shr Yes Against For Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dividend Growth Trust By:/s/Charles Troy Shaver Jr. Charles Troy Shaver Jr., President and CEO Date: _03/20/2012
